Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/575069 
    
        
            
                                
            
        
    

Parent Data15781045, filed 06/01/2018 is a national stage entry of PCT/GB2016/053812 , International Filing Date: 12/02/2016claims foreign priority to 1521456.2 , filed 12/04/2015 claims foreign priority to 1615916.2 , filed 09/19/2016 Child Data16575069, filed on 09/18/2019 is a continuation of 15781045 , filed on 06/01/2018 16575168, filed on 09/18/2019 is a continuation of 15781045 , filed on 06/01/2018

--
Non-Final Office Action 



Status of claims
 Claims 1-13 and 16-21 are pending. 
New claim 21 was added.
Claims 1-13, 16-18 and 21 were examined.
Claims 19 and 20 were withdrawn from consideration as non-elected invention.
Amendment filed on 02/14/2022 are entered. 
No claim is allowed. 








35 USC § 103(a) Rejection

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-13 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Malhotra et al. (WO 2012/007729 A3, Pharmaceutical compositions comprising budesonide and one more bronchodilators, 46 pages, IDS 06/01/2018 in parent 15/781045) and Daikin Product information HFC-152a (2-pages dated 05/19/2020) These references teach a composition containing which embraces Applicants claimed invention.
In regards to claims 1-5, Malhotra et al. teaches that [the optically pure R(+) isomer of budesonide may be administered alone, or in combination with one or more bronchodilators or other drug(s) for the treatment and/or prevention of respiratory, inflammatory or obstructive airway disease. (lines 20-24, page 6).
Malhotra teaches a pharmaceutical composition comprising budesonide and formoterol (claim 19 of WO ref).
In regards to suspension as in claim 1, Malhotra et al teaches the composition in a suspension form. See examples where the suspension was used.  See examples 5-8, for the combination of budesonide and formoterol fumarate was used in the form of suspension. 
In regards to claim 1, Malhotra et al. teaches combination Formoterol (line 3, last para, on page 8) and budesonide (Lines line 6, last para on page 7).
In regards to claim 1, HFA propellants, it teaches use of HFA-152a (Line 7, page 8 and last line of 2nd last para, on page 9).
Malhotra et al. teaches the combination therapy of a bronchodilator with an ICS improves pulmonary efficiency, reduces inflammatory response and provides symptomatic relief.  For the treatment of asthma and chronic obstructive pulmonary disease (COPD) are formoterol fumarate dihydrate/budesonide (Lines 7-25, page 3).	
Malhotra teaches optically pure R (+) isomer of budesonide may be administered alone, or in combination with one or more bronchodilators or other drug(s) for the treatment and / or prevention of respiratory, inflammatory or obstructive airway disease. (lines 1-3, page 8).
Malhotra teaches a pharmaceutical composition comprising budesonide and one or more bea2-antagonist.  It teaches that beta2 agonist comprised formoterol (claim 5).
Examples 5-8 where combination of budesonide and formoterol. With ethanol or without ethanol. A person skilled in the art would use ethanol as needed
It teaches that HCF/HFA propellant may comprise one or more propellants which includes HCF 152a (1,1-diflouroethane). which is instantly claimed. (Lines 22-25, page 14).
In regards to claim 1, (i) Malhotra et al. teaches a pharmaceutical composition for inhalation comprising R (+) budesonide and one bronchodilators, and, optionally, one or more pharmaceutically acceptable excipients. (Abstract). It teaches a process for preparing the formulation, therapeutic uses thereof and methods of treatment employing the same.  (Field of invention)
In  regards to claim 1, (i) and (ii), Malhotra et al. teaches combination of formoterol fumarate (R(+) budesonide, beta. 2-agonist comprising formoterol, and, optionally, one or more pharmaceutically acceptable excipients (Lines 1-2, page 9).
Malhotra teaches R (+) budesonide, beta. 2-agonist consisting of formoterol, and, optionally, one or more pharmaceutically acceptable excipients.. (liens 10-12, page 9). 
Malhotra et al. teaches that beta..2-agonists includes i, formoterol,.  Claim 19 of Malhotra is drawn to a combination of budesonide and formoterol.  
In regard sto claim 21, the combination is taught by Malhotra.
	
In regards to (iii) of claim 1 claim 8, Malhotra teaches addition surfactant polyvinylpyrrolidone (PVP) [0145]. In regards to claim 8, Malhotra teaches addition of surfactants such as polyvinylpyrrolidone (PVP) and others.  See example 22 where PVP was added in composition.  Suitable surfactants may be employed in the aerosol solution formulation of the present invention, which surfactants may serve to stabilize the solution formulation and improve the performance of valve systems within a metered dose inhaler.  Malhotra further teaches he surfactant may comprise one or more ionic and / or non-ionic surfactant, but not limited to oleic acid, sorbitan polyvinylpyrrolidone, polysorbates such as polysorbate 80, and vitamin E-TPGS, (Lines 1-7, page 15).
Suitable surfactants may be employed in the aerosol solution formulation 
which surfactants may serve to stabilize the solution formulation and improve the performance of valve systems within a metered dose inhaler. (lines 9-11, page 15).
It teaches that surfactant may comprise one or more ionic and / or non-ionic surfactant, but not limited to oleic acid, sorbitan trioleate, lecithin, isopropylmyristate, tyloxapol, polyvinylpyrrolidone polysorbates such as polysorbate 80, vitamin E-TPGS, and macrogol hydroxystearates such as macrogol-15-hydroxystearate. In the context of the present invention, the non-volatile component is all the suspended or dissolved constituents that would be left after evaporation of the solvent. (Lines 13-18, page 15) and lines 13-21, page 17).
In regards to (iv) of claim 1 and 6, Malhotra et al. teaches that HFC/HFA propellants may comprise HFC-152a (1, 1-difluoroethane) and such other propellants which may be known to the person having a skill in the art.]. In regards to claim 6, where at least 95 weight % of propellant is 1, -difluoroethane (R-152a).   he propellant 1, 1-difluoroethane is taught by Malhotra.  
Composition comprise pharmaceutical compositions comprising R (+) budesonide and one or more bronchodilators, which compositions are used in the form of nebulizers, dry powder inhalers (DPI), nasal sprays, nasal drops, insufflation powders, sprays and spray patches; in a particularly preferred embodiment, compositions are used in the form of metered dose inhalers (MDI). Lines 1-5, page 14)
A person skilled in the art would adjust the quantity of 1, -difluoroethane (R-152a) in a particular composition as needed.  One skilled in the art would know about the filling of the container with propellant 90% or more and its amounts as in claim 1.  It can be 95% or more.  The percent of propellant depends of the remaining space which needs to be filled. 
	In regards to claim 2, Malhotra teaches addition of ethanol in the composition. See example 2. Malhotra teaches compositions with or without ethanol.
	In regards to claim 3, drawn to composition of claim 1 free from ethanol, Malhotra teaches no ethanol was used at least in examples such as 5, 7 and 8.   Malhotra teaches that the dry powder inhalation formulations may be suspended in a suitable liquid vehicle and packed in an aerosol container along with suitable propellants or mixtures thereof. [0122].   It can be any suitable liquid vehicle, not necessarily ethanol and can be free from ethanol.   
It would have been obvious to one skilled in the art to make a pharmaceutical composition containing formoterol furoate and budesonide as in claim 1 with or without ethanol.    

In regards to claims 4 and 5, Malhotra et al teaches all steps (i) to (iv) and suspension.

 In regards to claim 5, the composition disclosed by Malhotra teaches all 4 ingredients.  The term “comprising” allows other ingredients can be added. In regards to claim 4, Malhotra et al. teaches at least 95% of the four ingredients as in claim 1.  See examples 9-17 where ingredients are more than 95%.   
	In regards to claim 7, 9-wherein propellant component comprises unsaturated impurities from 0.5% to 10ppm.  The metered dose inhalation formulations may be packed in plain aluminum cans or in SS (stainless steel) cans. Some aerosol drugs tend to adhere to the inner surfaces, i.e. walls, of the cans and valves. This can lead to the patient getting significantly less than the prescribed amount of the active agent upon each activation of a metered dose inhaler. Coating the inner surface of the container with a suitable polymer can reduce the adhesion problem. Suitable coatings include fluorocarbon copolymers such as FEP-PES (fluorinated ethylene propylene and poly ether sulphone) and PFA-PES (perfluoro alkoxy alkane and poly ether sulphone), epoxy and ethylene. Alternatively, the inner surfaces of the cans may be anodized, plasma treated or plasma coated. (Lines 11-19, p-19).
	Malhotra et al. teaches several specific beta.2-agonists that can be used in composition, which includes, formoterol. [0049].
In regards to claims 7, and 9-11, 16 and, 17 drawn to impurities, the impurities due to degradation are expected to one skilled in the art.   Studies can be done at any temperature range and time suitable for particular study the purity and degradation when in storage.   A person who is familiar with the art in synthesizing the compounds and making the pharmaceutical compositions would find and adjust the temperature and conditions suitable for the particular composition to eliminate or reduce the impurities. 
In regards to claims 12 and 13, Malhotra teaches aluminum container, measurement of humidity at certain temperature for certain period of time such as 3 months is considered obvious to one skilled in the art.  
 Claims 9-13, drawn to uncoated containers for storage at 40C and 75% relative humanity for 3 months impurities from 0.7 to 0.3, Malhotra teaches the metered dose inhalation formulations of may be packed in plain aluminum cans or in SS (stainless steel) cans. It teaches that one aerosol drugs tend to adhere to the inner surfaces, i.e. walls, of the cans and valves. This can lead to the patient getting significantly less than the prescribed amount of the active agent upon each activation of a metered dose inhaler. Coating the inner surface of the container with a suitable polymer can reduce this adhesion problem. Suitable coatings include fluorocarbon copolymers such as FEP-PES (fluorinated ethylene propylene and poly ether sulphone) and PFA-PES (perfluoro alkoxy alkane and poly ether sulphone), epoxy and ethylene. Alternatively, the inner surfaces of the cans may be anodized, plasma treated or plasma coated. 

Claim 18, is free from perforated microstructures, Malhotra et al composition is free from it.
In regard sto claim 21, the combination as claimed is taught by Malhotra.
It would have been obvious to one skilled in the art at the time the invention was field to use aluminum cans as claimed and would eliminate all the impurities because it is used as inhaler. Furthermore, Malhotra teaches the metered dose inhalation formulations may be packed in plain aluminum cans or in SS (stainless steel) cans. It teaches that one aerosol drugs tend to adhere to the inner surfaces, i.e. walls, of the cans and valves.
Claimed invention is considered obvious to one skilled in the art at the time the invention was filed for the reasons cited above. No unexpected and non-obvious results were seen. 
 Malhotra teaches that that dry powder inhalation formulations may be suspended in a suitable liquid vehicle and packed in an aerosol container along with suitable propellants or mixtures thereof. (Lines 4-6, page 19).  Further, the dry powder inhalation formulations may also be dispersed in a single gas stream to form an aerosol composition.  (Lines 8-9, page 19).
Malhotra taches metered dose inhalation formulations may be packed in plain aluminum cans or in stainless steel (SS) cans.  Coating the inner surface of the container with suitable polymer can reduce the adhesion problem.  (Lines 11-19, page 19). 
A person skilled in the art would try get pure stable product for use as inhaler.  In absence of any unexpected and unobvious results claimed invention is considered obvious to one skilled in the art at the time the invention was filed. Malhotra et al. teaches that alternatively, the dry powder inhalation formulations may be suspended in a suitable liquid vehicle and packed in an aerosol container along with suitable propellants or mixtures thereof.	

It would have been obvious to one skilled in the art at the time the invention was that the pharmaceutical composition in a container is expected to have some impurities which can be reduced by the method as taught by Malhotra.  It would have been obvious to one skilled in the art at the time the invention was filed reduce the impurities to minimum, such as in micronized form free from perforated microstructures.  In regards to claim 13, drawn to the condition at which it was kept in storage in aluminum containers which is taught by Malhotra.
	
It would have been obvious to one skilled in the art at the time the invention was filed to make a pharmaceutical composition containing combination of known active steroids for preparing an inhaler by using R-152a, in the form of suspension with or without ethanol.  The weight % as in claims 1, 4, 6, 12 and 13 are considered obvious when preferably used in concentration in excess of 87%. Therefore, % by weight as in claims. In regards to claims 9-13, containers temperature, relative humidity and tinning or duration would have been obvious to one skilled in the art at the time the invention was filed.    In regards to impurities unsaturated as in claim 7, following the purity in a process is a routine work for a person skilled in the art at the time the invention was filed. 
In regards to claims 16 and 17 water based or oxygen base reading is a routine experiment al step-in various process of making.  A person skilled in the art at the time the invention was filed would measure all the relative data necessary and needed for a particular process.  
Applicants are reminded that the U.S. Patent office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When the prior art appears to contain the exact same ingredients and applicant’s own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.  Instant specification discloses that we do not exclude the possibility that the propellant component may include other propellant compounds in addition to the R-152a. See spec [0051] to [0053]. 
In regards to claim 18, Malhotra does not teach perforated microstructure.  So, it is free from perforated microstructure.
	
It would have been obvious to one skilled in the art at the time the invention was filed to prepare budesonide, formoterol fumarate, R-152a and a surfactant. a pharmaceutical compositions with reasonable expectation of success comprising admixing a pharmaceutically acceptable carrier or excipient with one or more active pharmaceutical ingredients of the invention, formoterol; fumarate which is a preferred component as taught by Malhotra et al and a propellant, and thereafter transferring the composition to a suitable container.  One skilled in the art would add a propellant consisting essentially of or consisting entirely of 1,1-difluoroethane (R-152a) in a pharmaceutical composition comprising a drug, the propellant with or without ethanol in order to reduce the amount of ethanol required for dissolving the drug and add formoterol fumarate and surfactant PVP.
Malhotra et al. teaches the combination therapy FOR treatment of asthma and chronic obstructive pulmonary disease (COPD) by combination of formoterol fumarate dihydrate/budesonide (Lines 7-25, page 3).	Malhotra teaches a pharmaceutical composition comprising budesonide and one or more bea2-antagonist.is formoterol (claim 5).

Daikin was added because it teaches HFC-152a and its advantages.  It teaches HFC-152a has a lower global warming potential compared to other fluorocarbons. Due to its physical properties resembling those of HFC-134a, it is used as an environment-friendly
substitute for HFC-134 a aerosol propellant (it does not substitute HFC-134 a in all cases
due to its combustibility.
One having ordinary skill in the art at the time of the instant invention would have been motivated to do so by the fact that generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. MPEP § 2144.07. 
It is prima facie obvious to exchange two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a composition to be used for the very same purpose. The idea for combining them flows logically from having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Employing the instantly claimed 1,1-difluoro-ethane (HFA 152a) propellant, ethanol, and surfactants appears little more than the predictable use of prior art elements according to their established functions. See KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida vy. A.G. Pro, 425 U.S. 273, 282 (1976)) (“[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”).
It would have been obvious to one skilled in the art at the time the invention was filed to make a composition containing a propellant system with which the active compounds can be better wetted; suspension aerosols having improved suspension and shelf-life properties can be prepared; solution aerosols having improved storage stability and lower addition of ethanol can be prepared; the dosage accuracy can be improved; the particle size distribution spectrum and the Median mass aerodynamic diameter (MMAD) can be better adjusted; and/or the fine particle dose (FPD) can be increased and the oropharyngeal deposition can be reduced. (Summary of the invention).
Therefore, a person skilled in the art would have selected the compounds to make a composition in the form of suspension suitable as inhaler.  It would have been obvious to one skilled in the art to make a composition as instantly claimed with R-152a. 
One skilled in the art would add a propellant entirely of 1,1-difluoroethane (R-152a) in a pharmaceutical composition comprising a drug, the propellant with or without ethanol in order to reduce the amount of ethanol required for dissolving the drug.  Therefore, a person skilled in the art would have motivated to select the compounds budesonide and formoterol or its salt to make a pharmaceutical composition as claimed suitable as inhaler as taught by the prior art. 
No unexpended results were found in specification. Specification discloses Example 1
“A number of experiments were conducted to investigate the in vitro aerosolization
performance of combination drug formulations of budesonide and formoterol
fumarate dihydrate in metered dose inhalers (MDIs) containing either HFA-227ea
or HFA-152a as the propellant”. 

Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
It has been also decided by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
	The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).             Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art on record and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-13 and 16-17 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 13, 16-18 of copending Application No.  16/575,168 (reference application) in view of 

Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are considered obvious over the claims of co-pending application.
Claim 1 of US ‘168 is drawn to: 
    PNG
    media_image1.png
    335
    620
    media_image1.png
    Greyscale
 
Instant claims are drawn to combination of formoterol framerate and budesonide containing 1, 1 difluoroethane in the form of a suspension.  Corr et al. (US Patent 9, 517, 216) teaches that the composition is free of polar excipients and comprises: (a) a propellant component that consists essentially of 1,1-difluoroethane (R-152a); (b) a surfactant component that comprises oleic acid; and (c) a drug component that consists of salbutamol sulphate. The pharmaceutical composition can be delivered using a metered dose inhaler (MDI). (Summary col. 3 of the patent).
Surfactants have also been included in some formulations that include drugs that are either insoluble or only sparingly soluble in the propellant, as these can also help to produce a more stable suspension. A pharmaceutical composition is described that is suitable for delivery from a pressurized container. 
The instantly claimed invention and copending application US’168 are obvious to one skilled in the art.  It would have been obvious to one skilled in the art to select any steroid in combination with formoterol with great expectation of success.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-13, 16,  17 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 11, 16, 18, 20, 23-24, 28, 30, 32, 34, 37 and 72 of copending application 15/781045 in view of Corr et al. (US Patent 9517216). Claims are drawn to formoterol fumarate dihydrate such as the formoterol compound, and polyvinylpyrrolidone (PVP) as the surfactant. The same invention is claimed in 16/575,168. In this application elected is fluticasone as the corticosteroid, formoterol fumarate dihydrate as the formoterol compound, and polyvinylpyrrolidone (PVP) as the surfactant. 

Application No. 15/781,045 claims are drawn to corticosteroid, such as fluticasone and formoterol fumarate dihydrate such as the formoterol compound, and polyvinylpyrrolidone (PVP) as the surfactant. The same invention is claimed in 16/575,168. In this application elected is fluticasone as the corticosteroid, formoterol fumarate dihydrate as the formoterol compound, and polyvinylpyrrolidone (PVP) as the surfactant.
In regard to free from ethanol, Corr et al. (US Patent 9, 517, 216) teaches that the composition is free of polar excipients and comprises: (a) a propellant component that consists essentially of 1,1-difluoroethane (R-152a); (b) a surfactant component that comprises oleic acid; and (c) a drug component. The pharmaceutical composition can be delivered using a metered dose inhaler (MDI). (Summary, col. 3 of the patent.).   A person skilled in the art would consider making the composition without ethanol as taught by Corr et al. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Election of Invention

Previously, in response to the Office Action mailed December 26, 2019, Applicant elected, without traverse. Group I, claims 1-18 for prosecution on the merit. The Applicant further elected the pharmaceutical composition of Example 1, which comprises formoterol fumarate dehydrate, budesonide, polyvinylpyrrolidone and 1,1-difluoroethane (R-152a) (also known as HFA-152a); as the species for prosecution on the merit., Claims 1-18 encompass the elected species.
Rejection withdrawn
Rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph was withdrawn because claim was amended. 

Response to Remarks

Applicants response filed on 02/14/2022 is acknowledged.   Amendments in claims were entered.  Examiner thanks for Application’s appreciation for meeting the goal by the Examiner.  
Examiner always try her best to meet all the goals needed.   Applicants thanks for the interview Examiner is always ready to help Applicants as much as possible.  
The Examination was done on elected species of combination drug formulations of budesonide and formoterol fumarate dihydrate.  Applicants should amend the claims to elected invention.  
Examiner respectfully disagrees with the arguments.  Instant invention discloses in example 1 discloses HFA-227 or HFA-152 in example. It appears that one of them can be used in the composition.   
Example 1	A number of experiments were conducted to investigate the in vitro aerosolization performance of combination drug formulations of budesonide and formoterol fumarate dihydrate in metered dose inhalers (MDIs) containing either HFA-227ea or HFA-152a as the propellant. Each preparation in HFA-227ea or HFA-152a contained micronized budesonide (0.2% w/w), micronized formoterol (0.01% w/w), PEG (0.42% w/w) and PVP (0.001% w/w). The drugs and surfactants were weighed directly into standard uncoated 14 ml aluminium canisters and coated aluminium canisters. Combination MDI aerosol formulations of budesonide and formoterol were prepared with polyvinylpyrrolidone K25, PEG 1000 and either HFA-227ea (Solvay
See also table 5. 

Claim 19 of Malhotra et al. teaches is drawn to a combination of budesonide and formoterol.  
Claimed invention drawn to pharmaceutical composition containing budesonide, formoterol fumarate dihydrate, a surfactant and 1, 1-difluroetnae (R-152a) was considered obvious over the prior art.  Since office action is revised therefore, arguments do not apply
Claimed invention drawn to pharmaceutical composition containing budesonide, formoterol fumarate dihydrate, a surfactant and 1, 1-difluroetnae (R-152a) was considered obvious.   It has been also decided by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ. However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.   

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627